                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DR. PHYLLIS MARIE KNIGHT-BEY,

                  Plaintiff,                             8:19CV330

      vs.
                                                     MEMORANDUM
DON BACON, Nebraska Congressman                       AND ORDER
of the United States; OFFICE OF
INSPECTOR GENERAL, (OIG);
SOCIAL SECURITY
ADMINISTRATION, (SSA); and
NEBRASKA DEPARTMENT OF
HEALTH AND HUMAN SERVICES,
(DHHS);

                  Defendants.


      Plaintiff Dr. Phyllis Marie Knight-Bey, a non-prisoner, filed a Motion for
Leave to Proceed in Forma Pauperis. (Filing No. 6.) Upon review of Plaintiff’s
Motion, the court finds that Plaintiff is financially eligible to proceed in forma
pauperis.

      IT IS THEREFORE ORDERED that leave to proceed in forma pauperis is
granted, and the Complaint shall be filed without payment of fees. Plaintiff is
advised that the next step in her case will be for the court to conduct an initial
review of her claims to determine whether summary dismissal is appropriate under
28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.
Dated this 23rd day of August, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
